


Exhibit 10.70

 

AMERICAN INTERNATIONAL GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Amended and Restated Effective January 1, 2008)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

Article 1

Definitions

1

 

 

 

Article 2

Participation

4

 

 

 

Article 3

Retirement and Other Benefits

5

 

 

 

Article 4

Supplemental Retirement Income

6

 

 

 

Article 5

Vesting

8

 

 

 

Article 6

Modes of Benefit Payment

9

 

 

 

Article 7

Death Benefits

10

 

 

 

Article 8

Liability of the Company

11

 

 

 

Article 9

Administration of the Plan

12

 

 

 

Article 10

Amendment or Termination of the Plan

14

 

 

 

Article 11

General Provisions

15

 

i

--------------------------------------------------------------------------------


 

PREAMBLE

 

The American International Group, Inc. Supplemental Executive Retirement Plan
(hereinafter referred to as the “Plan”) shall become effective on January 1,
2008, and shall constitute an amendment, restatement and continuation of the
“American International Group, Inc. Supplemental Executive Retirement Plan” as
amended and in effect on December 31, 2007.

 

The purpose of the Plan is to provide supplemental retirement income benefits to
designated executives and key employees of the Employers.

 

The Plan is intended to comply with Section 409A of the Internal Revenue Code.

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

The following words and phrases as used herein shall have the following
meanings, and the masculine, feminine and neuter gender shall be deemed to
include the others and the singular shall include the plural, and vice versa,
when appropriate, unless a different meaning is plainly required by the context:

 

1.1                               “Affiliated Employer” means any member of the
same controlled group of corporations as the Company or an Employer as
determined under Section 414(b) or (c) of the Code.

 

1.2                               “Average Final Compensation” means the
Participant’s Average Final Compensation as determined under the Qualified Plan
divided by twelve (12).

 

1.3                               “Board of Directors” means the Board of
Directors of the Company, as constituted from time to time.

 

1.4                               “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

1.5                               “Committee” means the Stock Option and
Compensation Committee of the Board of Directors of American International
Group, Inc.

 

1.6                               “Company” means American International
Group, Inc.

 

1.7                               “Disability” means a period of medically
determined physical or mental impairment that is expected to result in death or
last for a period of not less than 12 months during which a Participant
qualifies for income replacement benefits under the Participating Employer’s
long-term disability plan for at least 3 months, or, if a Participant does not
participate in such a plan, a period of disability during which the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determined physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

1.8                               “Early Retirement Date” means the
Participant’s termination of employment (i) after attaining age 60 and earning 5
or more Years of Service or (ii) unless the Committee determines otherwise in
its sole discretion, after attaining age 55 with 10 or more years of Credited
Service (as defined in the Qualified Plan).

 

1.9                               “Effective Date” of this amended and restated
Plan means [January 1, 2008]. The original effective date of the Plan is July 1,
1986.

 

1.10                        “Employee” means a person who is classified as an
employee on the payroll records of an Employer. Individuals not classified as
employees on the payroll records of an Employer for a particular period shall
not be considered Employees for such period even if a court of administrative
agency subsequently determines that such individuals were common law employees
of the Employer during such period.

 

--------------------------------------------------------------------------------


 

1.11                        “Employer” means the Company and any other company
as defined in Sections 2.06 and 8.01 of the American International Group, Inc.
Retirement Plan.

 

1.12                        “Excess Retirement Income” means the benefit
provided under the American International Group, Inc. Excess Retirement Income
Plan, as may be amended from time to time.

 

1.13                        “Excess Retirement Income Plan Pre-Retirement
Survivor Annuity” means the benefit payable to the Participant’s Surviving
Spouse under the Excess Retirement Income Plan.

 

1.14                        “Executive” means any person, including an officer,
employed on a regular, full-time, salaried basis by an Employer.

 

1.15                        “Normal Form” means a single life annuity payable
for the life of the Participant and ending with the last monthly payment made
prior to the Participant’s death.

 

1.16                        “Normal Retirement Date” means the Participant’s
Normal Retirement Date as determined under the terms of the Qualified Plan.

 

1.17                        “Participant” means an Employee who has become a
Participant pursuant to Article 2 of the Plan.

 

1.18                        “Plan” means the American International Group, Inc.
Supplemental Executive Retirement Plan, as herein set forth, and as it may
hereafter be amended from time to time.

 

1.19                        “Postponed Retirement Date” means the date the
Participant retires after his Normal Retirement Date as determined under the
terms of the Qualified Plan.

 

1.20                        “Qualified Plan” means the American International
Group, Inc. Retirement Plan, as amended from time to time.

 

1.21                        “Qualified Plan Pre-Retirement Survivor Annuity”
means the benefit paid to a Participant’s surviving spouse under the Qualified
Plan upon the Participant’s death prior to his annuity commencement date.

 

1.22                        “Qualified Plan Retirement Income” means the benefit
paid to a Participant under the Qualified Plan and includes retirement income
payable upon Normal Retirement, Early Retirement or Postponed Retirement, by
reason of disability or to an Employee who terminates employment with a vested
interest in his Qualified Plan retirement income.

 

1.23                        “Retirement Income” means the retirement benefits
provided to Participants and their joint or contingent annuitants in accordance
with the applicable provisions of this Plan and shall include the Supplemental
Retirement Income payable pursuant to Article 4.

 

1.24                        “Separation from Service” means the Participant has
terminated employment (other than by death or Disability) with the Company and
each Affiliated Employer, subject to the following:

 

2

--------------------------------------------------------------------------------


 

(a)                                 For this purpose, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence (such as temporary
employment by the government) if the period of such leave does not exceed six
(6) months or, if longer, so long as the individual’s right to reemployment with
the Company or an Affiliated Employer is provided either by statute or by
contract. If the period of leave exceeds six (6) months and the individual’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

 

(b)                                 The determination of whether a Participant
has terminated employment shall be determined based on the facts and
circumstances in accordance with the rules set forth in Code Section 409A and
the regulations thereunder.

 

1.25                        “Social Security Benefit” shall mean the primary
insurance benefit which the Participant is entitled to receive under Title II of
the Social Security Act as in effect on the date he retires or otherwise
terminates employment, or would be entitled to receive if he did not disqualify
himself from receiving the same by entering into covered employment or
otherwise, but excluding any increase in the benefit levels payable under Title
II of the Social Security Act or any increase in the wage base under such Title
if such increase takes place after such Participant’s retirement or other
termination of employment. If the Participant has not reached age 65, his Social
Security Benefit will be computed assuming he has reached age 65 on the date of
his retirement or other termination of employment and assuming that his salary
remained level to age 65 at his last rate of salary.

 

1.26                        “Specified Employee” means a Participant who, as of
the date of the Participant’s Separation from Service, is a key employee of the
Company or an Employer. For purposes of this Plan, a Participant is a key
employee if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the 12-month period ending on the December 31st of a Plan Year. If a Participant
is a key employee as of such December 31st, the Participant is treated as a key
employee for purposes of this Plan for the entire 12-month period beginning on
the next following April 1st.

 

1.27                        “Surviving Spouse” means a spouse to whom the
Participant is lawfully married on the date of the Participant’s death.

 

1.28                        “Years of Service or Fraction Thereof” means a
continuous 12-month period or fraction thereof for each full month of active
employment commencing on the Participant’s date of hire or on the anniversary
thereof.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2

 

PARTICIPATION

 

The Company shall designate from time to time the Executives who shall become
Participants in the Plan upon giving consideration to the recommendations of the
President and Chief Executive Officer. Executives who were Participants in the
Plan prior to January 1, 2008 shall continue in the Plan as Participants as of
the Effective Date.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

 

RETIREMENT AND OTHER BENEFITS

 

3.1                               Normal Retirement, Postponed Retirement and
Disability Retirement. A Participant in the Plan who has a Separation from
Service on his Normal or Postponed Retirement Date shall be entitled to receive
the Supplemental Normal or Postponed Retirement Income, as applicable, as
described in Article 4. If a Participant incurs a Disability, the Participant
shall be entitled to receive the Supplemental Disability Retirement Income
described in Section 4.4.

 

3.2                               Early Retirement. If a Participant has a
Separation from Service prior to Normal Retirement (other than by death or by
incurring a Disability) on or after age 60 and with 5 Years of Service, a
Supplemental Early Retirement Income will be payable in accordance with
Section 4.2. If a Participant has a Separation from Service prior to Normal
Retirement (other than by death or incurring a Disability), on or after age 55
with 10 or more years of Credited Service (as defined in the Qualified Plan), a
Supplemental Retirement Income will be payable in accordance with Section 4.2
only if the Committee approves the payment of such benefit for such Participant.

 

3.3                               Death. If such a Participant dies prior to the
commencement of benefits such that a death benefit is payable under the terms of
the Qualified Plan to his surviving Spouse, a death benefit shall be payable in
accordance with Section 7.1.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 4

 

SUPPLEMENTAL RETIREMENT INCOME

 

4.1                               Subject to Section 6.3, the Supplemental
Retirement Income payable to an eligible Participant, commencing on his Normal
Retirement Date in the form of a life annuity, shall be equal to the difference
between (a) and (b) as stated below:

 

(a)                                 2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof for each full month of active employment,
not in excess of 60% of Average Final Compensation;

 

(b)                                 the monthly benefit payable at Normal
Retirement Date under the Qualified Plan and any predecessor thereof in the form
of a life annuity, the monthly Excess Retirement Income Plan benefit payable at
Normal Retirement Date in the form of a life annuity, the monthly Social
Security Benefit, any payments from a qualified pension plan of a prior employer
and, in accordance with procedures established by the Committee, any benefits
accrued under a foreign deferred compensation plan sponsored by the Employer
provided that such benefits are not subject to Code Section 409A (whether or not
such benefits are actually paid at such date).

 

4.2                               Subject to Section 6.3, if a Participant who
is eligible for Early Retirement under Section 3.2 has a Separation from Service
prior to his Normal Retirement Date (other than by death or disability), a
Supplemental Early Retirement Income shall be payable under this Plan at such
Early Retirement Date. Such Supplemental Early Retirement Income payable in the
form of a life annuity shall be equal to the difference between (a) and (b) as
stated below:

 

(a)                                 2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof, not in excess of 60% of Average Final
Compensation and reduced:

 

(i)                                     for Participants who have attained age
60 and have 30 or more Years of Service, by 3% for each year (and a fraction
thereof for each full month) that retirement precedes age 65;

 

(ii)                                  for Participants who have attained age 60
with at least 25 but not 30 or more Years of Service, by 4% for each year (and a
fraction thereof for each full month) that retirement precedes age 65;

 

(iii)                               for all other Participants who have 10 or
more Years of Credited Service (as defined under the Qualified Plan), by 5% for
each year (and a fraction thereof for each full month) that retirement precedes
age 65; or

 

(iv)                              for all other Participants who have less than
10 Years of Credited Service (as defined under the Qualified Plan), by 6-2/3%
for each year (and a fraction thereof for each full month) that retirement
precedes age 65.

 

(b)                                 the monthly benefit payable at Early
Retirement Date under the Qualified Plan and any predecessor thereof in the form
of a life annuity, the monthly Excess Retirement Income Plan benefit payable at
Early Retirement Date in the form of a life annuity, the monthly

 

6

--------------------------------------------------------------------------------


 

Social Security Benefit, any payments from a qualified pension plan of a prior
employer and, in accordance with procedures established by the Committee, any
benefits accrued under a foreign deferred compensation plan sponsored by the
Employer provided that such benefits are not subject to Code Section 409A
(whether or not such benefits are actually paid at such Early Retirement Date).

 

For purposes of (b) above, if the Participant is not eligible for Early
Retirement under the Qualified Plan, the monthly benefit payable at Normal
Retirement under the Qualified Plan in the form of a life annuity, reduced by
6-2/3% for each year (and a fraction thereof for each full month) by which
retirement precedes age 65, shall be offset against the amount computed under
(a) above.

 

For purposes of (b) above, the amount of the Participant’s monthly Social
Security Benefit shall be reduced by 5% for each year and a fraction thereof for
each full month by which retirement precedes age 65.

 

4.3                               Subject to Section 6.3, the Supplemental
Retirement Income payable to an eligible Participant, commencing on his
Postponed Retirement Date in the form of a life annuity, shall be equal to the
difference between (a) and (b) as stated below:

 

(a)                                 2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof for each full month of active employment,
not in excess of 60% of Average Final Compensation;

 

(b)                                 the monthly benefit payable at Postponed
Retirement Date under the Qualified Plan and any predecessor thereof in the form
of a life annuity, the monthly Excess Retirement Income Plan benefit payable at
Postponed Retirement Date in the form of a life annuity, the monthly Social
Security Benefit payable at Postponed Retirement Date, any payments from a
qualified pension plan of a prior employer and, in accordance with procedures
established by the Committee, any benefits accrued under a foreign deferred
compensation plan sponsored by the Employer provided that such benefits are not
subject to Code Section 409A (whether or not such benefits are actually paid at
such date).

 

4.4                               If an eligible Participant is determined to
have incurred a Disability, a Supplemental Disability Retirement Income shall be
payable in accordance with the terms of the Plan on such Participant’s Normal
Retirement Date. The Supplemental Disability Retirement Income payable in the
form of a life annuity shall be equal to the difference between (a) and
(b) below:

 

(a)                                 2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof for each full month of active employment,
not in excess of 60% of Average Final Compensation;

 

(b)                                 the monthly benefit payable at Normal
Retirement Date under the terms of the Qualified Plan and any predecessor
thereof in the form of a life annuity, the monthly Excess Retirement Income Plan
benefit payable at Normal Retirement Date in the form of a life annuity and, in
accordance with procedures established by the Committee, any benefits accrued
under a foreign deferred compensation plan sponsored by the Employer provided
that such benefits are not subject to Code Section 409A (whether or not such
benefits are actually paid at such date).

 

7

--------------------------------------------------------------------------------

 

ARTICLE 5

 

VESTING

 

A Participant shall have a nonforfeitable right to Supplemental Retirement
Income under this Plan at such time that he attains his Normal Retirement Date.
In addition, a Participant shall have a nonforfeitable right to Supplemental
Retirement Income if he is eligible for Early Retirement pursuant to
Section 3.2.

 

A Participant who terminates employment prior to attaining his Early or Normal
Retirement Date, other than by reason of Disability (as provided for in
Section 4.4), shall have no rights or claims to Retirement Income under this
Plan as of his date of termination. In the case of death, a Participant’s
Surviving Spouse may have a claim for benefits in accordance with Article 3 and
Article 7.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MODES OF BENEFIT PAYMENT

 

6.1          Except as provided in Section 6.2, any Supplemental Retirement
Income payable under this Plan shall be paid in the Normal Form. If a
Participant dies prior to the commencement of benefits under the Plan, no
benefits will be payable under the Plan except as specified in Article 7.

 

6.2          In lieu of the Normal Form of Payment, a Participant may elect
payment in an optional form of payment to the extent provided herein. The
optional forms of benefits under the Plan shall include any of the annuity
optional forms of benefits available under the Qualified Plan except for the
Social Security Adjustment Option. Optional forms of benefit shall be
actuarially equivalent to the Normal Form of benefit determined in accordance
with the actuarial equivalent factors in effect under the Qualified Plan as of
the date payment is to be made.

 

A Participant may elect an optional form of payment on a form provided by the
Committee for such purpose. A Participant who has elected an annuity form of
payment (or for whom the Normal Form of payment is in effect) may, at any time
prior to Separation from Service or Disability, as applicable, elect another
form of annuity payment available under the Qualified Plan provided that such
other form of payment is actuarially equivalent based on the actuarial
equivalent factors in effect under the Qualified Plan as of the date payment is
to be made. In the absence of any such an election, payment shall be made in the
Normal Form.

 

6.3          Except as hereinafter provided, payment of Supplemental Retirement
Income under this Plan shall commence within 90 days after the Participant
incurs a Separation from Service with the Employer and each Affiliated Employer
by reason of Normal, Early or Postponed Retirement. If the Participant
terminates employment by reason of Disability Retirement, payment of
Supplemental Retirement Income shall commence on the Participant’s Normal
Retirement Date. Provided further that if the Participant is a Specified
Employee when such Participant incurs a Separation from Service, such
Participant’s Supplemental Retirement Income (except in the case of Disability
Retirement) shall commence to be paid six months after the Participant separates
from service. To the extent that monthly payments are delayed by reason of the
foregoing six-month delay, such delayed monthly payments shall be paid to the
Participant in a lump sum amount when his Supplemental Retirement Income
commences adjusted with interest at an annual rate of 5%.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 7

 

DEATH BENEFITS

 

7.1          In the case of a Participant who dies in employment with 5 or more
Years of Service, or retires on a Normal, Early, Postponed or Disability
Retirement Date and dies prior to his annuity commencement date, if a Qualified
Plan Pre-Retirement Survivor Annuity is payable to such Participant’s Surviving
Spouse, a Supplemental Pre-Retirement Survivor Annuity shall be payable to the
Surviving Spouse under this Plan. The monthly amount of the Supplemental
Pre-Retirement Survivor Annuity payable to the Surviving Spouse shall be equal
to the difference between (a) and (b) as stated below:

 

(a)           40% of the amount that the Participant had accrued pursuant to
Section 4.1(a) as of the date of death reduced by 2% for each year (or fraction
thereof for each full month) that the Surviving Spouse is more than five
(5) years younger than the Participant;

 

(b)           the sum of (i) the monthly amount of the Qualified Plan
Pre-Retirement Survivor Annuity and Excess Retirement Income Plan Pre-Retirement
Survivor Annuity payable to the Surviving Spouse under the Qualified Plan and
any predecessor thereof and Excess Retirement Income Plan as of the date of
death or, if later, as of the first day of the calendar month coincident with or
next following the date the Participant would have attained age 55 and (ii) in
accordance with procedures established by the Committee, benefits accrued by the
Participant under a foreign deferred compensation plan sponsored by the Employer
and payable by reason of his death provided that such benefits are not subject
to Code Section 409A (whether or not such benefits are actually paid at such
date).

 

7.2          Any Supplemental Pre-Retirement Survivor Annuity shall be payable
over the lifetime of the Surviving Spouse in monthly installments commencing
within 90 days after the Participant’s date of death or, if later, within 90
days after the date the Participant would have attained age 55 and ceasing with
the last monthly payment made prior to the Surviving Spouse’s death.

 

7.3          Upon the death of a Participant who terminated from employment
prior to his Normal, Early, Postponed or Disability Retirement Date, no
Supplemental Pre-Retirement Survivor Annuity shall be payable to such
Participant’s Surviving Spouse under this Plan. Except as provided in Article 6
with respect to a Participant who has retired and commenced receiving a benefit
in a form that provides for continuation after the Participant’s death, no other
death benefits shall be payable from the Plan.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 8

 

LIABILITY OF THE COMPANY

 

8.1          The benefits of this Plan shall be paid by the Employer and shall
not be funded prior to the time paid to the Participant, Surviving Spouse or
joint or contingent annuitant designated by the Participant, unless and except
as expressly provided otherwise by the Company.

 

8.2          A Participant who is vested in a benefit under this Plan shall be
an unsecured creditor of the Employer as to the payment of any benefit under
this Plan.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 9

 

ADMINISTRATION OF THE PLAN

 

9.1          Except for the functions reserved to the Company or the Board of
Directors of the Company, the administration of the Plan shall be the
responsibility of the Committee.

 

9.2          The Committee shall have the power and the duty to take all actions
and to make all decisions necessary or proper to carry out the Plan. The
determination of the Committee as to any question involving the general
administration and interpretation of the Plan shall be final, conclusive and
binding. Any discretionary actions to be taken under the Plan by the Committee
shall be uniform in their nature and applicable to all persons similarly
situated. Without limiting the generality of the foregoing, the Committee shall
have the following powers and duties:

 

(a)           To furnish to all Participants, upon request, copies of the Plan;
and to require any person to furnish such information as it may request for the
purpose of the proper administration of the Plan as a condition to receiving any
benefits under the Plan;

 

(b)           To make and enforce such rules and regulations and prescribe the
use of such forms as it shall deem necessary for the efficient administration of
the Plan;

 

(c)           To interpret the Plan, and to resolve ambiguities, inconsistencies
and omissions, which findings shall be binding, final and conclusive;

 

(d)           To decide on questions concerning the Plan in accordance with the
provisions of the Plan;

 

(e)           To determine the amount of benefits which shall be payable to any
person in accordance with the provisions of the Plan; and to provide a full and
fair review to any Participant whose claim for benefits has been denied in whole
or in part;

 

(f)            The power to designate a person who may or may not be a member of
the Committee as Plan “Administrator” for the purpose of ERISA; if the Committee
does not so designate an Administrator, the Committee shall be the Plan
Administrator;

 

(g)           To allocate any such powers and duties to or among individual
members of the Committee; and

 

(h)           To designate persons other than Committee members to carry out any
duty or power which would otherwise be a responsibility of the Committee or
Administrator, under the terms of the Plan.

 

9.3          To the extent permitted by law, the Committee and any person to
whom it may delegate any duty or power in connection with administering the
Plan, the Employer, and the officers and directors thereof, shall be entitled to
rely conclusively upon, and shall be fully protected in any action taken or
suffered by them in good faith in the reliance upon, any actuary, counsel ,
accountant, other specialist, or other person selected by the Committee, or in
reliance upon any tables, valuations, certificates, opinions or reports which
shall be furnished by any of

 

12

--------------------------------------------------------------------------------


 

them. Further, to the extent permitted by law, no member of the Committee, nor
the Employer, nor the officers or directors thereof, shall be liable for any
neglect, omission or wrongdoing of any other members of the Committee, agent,
officer or employee of an Employer. Any person claiming under the Plan shall
look solely to the Employer for redress.

 

9.4          All expenses incurred prior to the termination of the Plan that
shall arise in connection with the administration of the Plan, including, but
not limited to administrative expenses, proper charges and disbursements,
compensation and other expenses and charges of any actuary, counsel, accountant,
specialist, or other person who shall be employed by the Committee in connection
with the administration thereof, shall be paid by the Employer.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 10

 

AMENDMENT OR TERMINATION OF THE PLAN

 

10.1        The Board of Directors shall have the power to suspend or terminate
this Plan in whole or in part at any time, and from time to time to extend,
modify, amend, revise, or terminate this Plan in such respects as the Board of
Directors by resolution may deem advisable; provided that no such extension,
modification, amendment, revision, or termination shall deprive a Participant or
any beneficiary designated by a Participant of the vested portion of any benefit
under this Plan.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 11

 

GENERAL PROVISIONS

 

11.1        This Plan shall not be deemed to constitute a contract between the
Employer and any Employee or other person whether or not in the employ of the
Employer, nor shall anything herein contained be deemed to give any Employee or
other person whether or not in the employ of the Employer any right to be
retained in the employ of the Employer, or to interfere with the right of the
Employer to discharge any Employee at any time and to treat him without any
regard to the effect which such treatment might have upon him as a Participant
of the Plan.

 

11.2        Except as may otherwise be required by law, no distribution or
payment under the Plan to any Participant, beneficiary, or joint or contingent
annuitant, shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, whether voluntary or
involuntary, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void; nor shall any such
distribution or payment be in any way liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to such
distribution or payment. If any Participant, beneficiary, or joint or contingent
annuitant is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any such distribution or payment,
voluntarily or involuntarily, the Committee, in its discretion, may cancel such
distribution or payment or may hold or cause to be held or applied such
distribution or payment or any part thereof to or for the benefit of such
Participant, beneficiary, or joint or contingent annuitant in such manner as the
Committee shall direct.

 

11.3        If the Employer determines that any person entitled to payments
under the Plan is an infant or incompetent by reason of physical or mental
disability, it may cause all payments thereafter becoming due to such person to
be made to any other person for his benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Plan, the Employer and the Committee.

 

11.4        The Employer shall be the sole source of benefits under this Plan,
and each Employee, Participant, joint or contingent annuitant, beneficiary, or
any other person who shall claim the right to any payment or benefit under this
Plan shall be entitled to look only to the Employer for payment of benefits.

 

11.5        If the Employer is unable to make payment to any Participant or
other person to whom a payment is due under the Plan because it cannot ascertain
the identity or whereabouts of such Participant or other person after reasonable
efforts have been made to identify or locate such person (including a notice of
the payment so due mailed to the last known address of such Participant or other
person shown on the records of the Employer), such payment and all subsequent
payments otherwise due to such Participant or other person shall be forfeited
twenty-four (24) months after the date such payment first became due; provided,
however, that such payment and any subsequent payments shall be reinstated
retroactively, no later than sixty (60) days after the date on which the
Participant or person is identified or located.

 

15

--------------------------------------------------------------------------------


 

11.6        The Employer shall have the right to deduct from each payment made
under the Plan any amount required to satisfy its obligation to withhold
federal, state and local taxes, if any.

 

11.7        The provisions of the Plan shall be construed, administered and
governed under applicable Federal laws and the laws of the State of New York.

 

16

--------------------------------------------------------------------------------
